       Case 1:20-cv-00275-AW-GRJ Document 6 Filed 04/12/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

ERICA N. FOMBY,
      Plaintiff,
v.                                                  Case No. 1:20-cv-275-AW-GRJ
ANDREW SAUL, Commissioner of
Social Security,
     Defendant.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s February 22, 2021 Report and

Recommendation, ECF No. 4, to which no objection has been filed.

      I agree with the magistrate judge and conclude Plaintiff has abandoned the

litigation. I now adopt the Report and Recommendation (ECF No. 4) and incorporate

it into this order. The clerk will enter a judgment that says, “This case is dismissed

without prejudice for failure to prosecute.” The clerk will then close the file.

      SO ORDERED on April 12, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
